United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas Martin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1605
Issued: August 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 1, 2010 appellant filed a timely appeal from a March 12, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP) regarding a wage-earning capacity
determination. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied modification of the January 22, 2009 wageearning capacity determination.
On appeal, appellant’s representative contends that OWCP improperly denied
modification of the wage-earning capacity determination because he established a material
worsening of the accepted bilateral shoulder conditions. Counsel also asserted that OWCP
improperly failed to consider a preexisting bilateral hand condition when determining that the
clerk position was suitable work.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 16, 2005 appellant, then a 65-year-old mail processor filed an occupational
disease claim for his left shoulder that he attributed to repetitive sorting of mail with his left arm.
The record reflects that he sustained a prior right rotator cuff tear on February 3, 2003 under a
different claim number, for which he underwent surgery on May 5, 2004. Dr. Ben Medina, an
attending physician, reported that appellant was returned to work after the right shoulder surgery
and instructed to use his left arm for sorting mail. Based on appellant’s complaint of left upper
extremity symptoms, a magnetic imaging resonance (MRI) scan was obtained on January 3,
2006 that showed a possible partial tear of the supraspinatus tendon with mild tendinopathy.
On May 10, 2006 Dr. Thomas W. Harris, an attending Board-certified orthopedic
surgeon, reported that appellant was initially seen by Dr. Medina and diagnostic studies obtained
of the left shoulder. Appellant did not stop work and continued at full-time duty casing and
sorting mail with a maximum lifting of 10 pounds. Dr. Harris provided findings on examination
of the left shoulder and diagnosed a torn rotator cuff and adhesive capsulitis. He restricted
appellant from any overhead work, no repetitive forceful gripping or grasping and limited weight
from 5 to 10 pounds.
Appellant received conservative treatment with physical therapy and remained at limited
duty. On June 26, 2006 Dr. Christopher S. Pallia, an attending orthopedic surgeon and associate
of Dr. Harris, reviewed appellant’s prior right shoulder history and surgical treatment. He
advised that appellant was a candidate for a left shoulder arthroscopy, subacromial
decompression, debridement of the partial thickness cuff tear and a distal clavicle excision. The
record reflects that surgery was performed by Dr. Pallia on September 17, 2006. Following
additional therapy, appellant was released by Dr. Harris to return to light duty with no repetitive
work overhead or above shoulder level as of November 20, 2006.
In a February 14, 2007 report, Dr. Harris opined that appellant’s left shoulder had
reached maximum medical improvement, with residual pain, weakness and restricted motion.
He found appellant was able to work full time, with permanent restrictions against overhead
work, repetitive lifting above shoulder level or heavy lifting. Dr. Harris submitted periodic
reports through September 2008 noting continued shoulder symptoms and weakness in the left
hand.
On March 2, 2007 the employing establishment withdrew appellant’s light-duty
assignment and advised OWCP that there was no work available within his restrictions.
Appellant did not return to work. OWCP placed appellant on the periodic rolls effective
June 10, 2007.2
On June 20, 2007 OWCP referred appellant for vocational rehabilitation. Following a
transferable skills analysis, the vocational rehabilitation counselor selected general clerk and
accounting clerk as employment goals. OWCP approved a 32-week community college course
in computerized accounting, which appellant completed on May 20, 2008.
2

Appellant separated from the employing establishment on August 31, 2008.

2

On May 20, 2008 OWCP authorized a 90-day direct placement plan for employment as a
general clerk. During the placement period, the rehabilitation counselor forwarded appellant 24
job contacts. Appellant pursued job leads but did not obtain employment after 120 days of
assistance. Labor market surveys of October 2008 showed that general clerk positions were
available in appellant’s commuting area with median wages of $534.50 a week.
On November 14, 2008 OWCP proposed reducing appellant’s wage-loss compensation
based on his ability to earn $534.50 a week in the selected position of general clerk, DOT (U.S.
Department of Labor, Dictionary of Occupational Titles) #209.562-010. The position was
classified as light, with lifting up to 20 pounds and frequent reaching, handling and fingering.
Duties included: filing, typing, computer data entry, photocopying and writing. OWCP found
the position to be suitable to appellant’s physical work restrictions. It afforded him 30 days to
submit additional evidence or argument.
In a November 24, 2008 report, Dr. Harris noted that appellant had residual impingement
and reduced motion in the right shoulder due to the May, 5, 2004 arthroscopic surgery. He
diagnosed a possible right rotator cuff retear but opined that appellant’s condition remained
permanent and stationary. Dr. Harris provided range of motion findings pertaining to both upper
extremities and advised that there were residuals of impingement syndrome. He recommended
additional diagnostic testing. In a December 10, 2008 report, Dr. Harris noted that appellant had
residual pain and restricted motion in the left shoulder with numbness and tingling into his left
arm, the etiology of which was unclear. Examination of the left elbow revealed a negative
Tinel’s while the left hand had a negative response to Tinel’s and Phalen’s tests.
A December 17, 2008 magnetic resonance imaging (MRI) scan of appellant’s right
shoulder showed degenerative changes, moderate impingement, chronic tendinitis and
subchondral cysts.
By decision dated January 22, 2009, OWCP reduced appellant’s compensation effective
January 17, 2009 under sections 8106 and 8115 of FECA, based on his ability to earn $534.50 a
week in the light-duty position of general clerk. It found that the medical evidence from
Dr. Harris established that appellant’s condition was considered permanent and stationary with
the physical capacity to perform the duties of a general clerk. OWCP noted that appellant
remained entitled to medical benefits for treatment of his accepted conditions.
In a January 28, 2009 letter, counsel requested a hearing, held on April 15, 2009.
Appellant stated that in 2004, he experienced pain, weakness and clumsiness in both hands.
During an internship in May 2008, his upper extremity symptoms made it difficult for him to
type or file such that a prospective employer would not hire him. Appellant contended that he
did not inform Dr. Harris of his hands symptoms or the requirements of the general clerk
position.
In a December 29, 2008 report, received on January 29, 2009, Dr. John B. Dorsey, an
attending Board-certified orthopedic surgeon, noted a history of bilateral shoulder impingement
and surgery. He listed appellant’s complaint of numbness, tingling, weakness, and clumsiness in
both hands, neck pain and bilateral shoulder pain. On examination, Dr. Dorsey found restricted
cervical and bilateral shoulder motion, positive impingement signs in both shoulders and 4/5

3

weakness in all muscle groups of both shoulders. He diagnosed advanced cervical degenerative
disc disease and spondylosis, postoperative arthritis of the right glenohumeral joint and
impingement syndrome of the left shoulder. Dr. Dorsey stated that appellant had residuals in the
form of pain, weakness and loss of motion that would prevent him from gainful employment. He
noted that appellant was 68 years of age and, in his opinion, disabled from any type of work.
In an April 28, 2009 note, submitted after the hearing, Dr. Dorsey reiterated that appellant
was disabled. He addressed his examination of appellant noting he was 69 years of age and was
having problems with his neck and both shoulders. Appellant was also having problems with his
hands, but this was not mentioned in view of the fact that it was not related to his work but was
secondary to osteoarthrisitis. Dr. Dorsey reiterated that appellant could not engage in useful
employment, noting his understanding that he had been sent home by the employing
establishment.
In a January 21, 2009 report, Dr. Harris stated that appellant’s left shoulder remained
permanent and stationary, with reduced range of motion and chronic pain.
By decision dated and finalized May 26, 2009, OWCP’s hearing representative affirmed
the January 22, 2009 wage-earning capacity determination. He found that the weight of medical
opinion was represented by Dr. Harris who had treated appellant for several years for both upper
extremities. It was noted that Dr. Dorsey did not provide sufficient explanation of how
appellant’s accepted conditions had materially worsened or why he disagreed with the
restrictions or opinion of Dr. Harris.
In a February 4, 2010 letter, counsel requested reconsideration. He resubmitted a copy of
Dr. Dorsey’s April 28, 2009 note.
In a June 22, 2009 report, Dr. Harris noted appellant’s continuing left shoulder pain with
restricted motion. He reiterated that appellant was permanent and stationary.
By decision dated March 12, 2010, OWCP denied modification of the wage-earning
capacity determination. It found that appellant did not show that the original wage-earning
capacity determination was in error, a material change in his medical condition or that he had
been vocationally rehabilitated.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.3 Section 8115(a) of FECA provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by her actual earnings if her
actual earnings fairly and reasonably represent her wage-earning capacity.4 In determining an
employee’s wage-earning capacity based on a position deemed suitable, but not actually held,
3

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

4

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

4

OWCP must consider the degree of physical impairment, including impairments resulting from
both injury related and preexisting conditions, but not impairments resulting from post injury or
subsequently acquired conditions.5 Compensation payments are based on the wage-earning
capacity determination and it remains undisturbed until properly modified.6
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.7 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.8
OWCP’s procedure manual provides that factors to be considered in determining whether
the claimant’s work fairly and reasonably represents his wage-earning capacity include the kind
of appointment, that is, whether the position is temporary, seasonal or permanent and the tour of
duty, that is, whether it is part time or full time.9
In addition, Chapter 2.814.11 of OWCP’s procedure manual contains provisions
regarding the modification of a formal loss of wage-earning capacity. The relevant part provides
that a formal loss of wage-earning capacity will be modified when: (1) the original rating was in
error; (2) the claimant’s medical condition has changed; or (3) the claimant has been vocationally
rehabilitated. OWCP procedures further provide that the party seeking modification of a formal
loss of wage-earning capacity decision has the burden to prove that one of these criteria has been
met.
ANALYSIS
The Board finds that appellant has not established that modification of the January 22,
2009 wage-earning capacity determination is warranted.
The determination of appellant’s wage-earning capacity was based on the constructed
position of general clerk and the light-duty work restrictions recommended by Dr. Harris, an
attending Board-certified orthopedic surgeon. The record reflects that Dr. Harris treated
appellant for both upper extremities and provided detailed reports on examination. He noted that
following surgery of the left shoulder in 2003 and of the right shoulder in 2004, appellant had the
capacity for full-time duty performing maximum lifting to 10 pounds, no overhead work, with no
repetitive gripping or grasping. Additional surgery was performed in 2006 by Dr. Pallia, an
associate of Dr. Harris, on September 17, 2006; following which Dr. Harris again released
appellant to light duty as of November 20, 2006. The subsequent treatment notes advised that
5

20 C.F.R. §§ 10.402, 10.403; John D. Jackson, 55 ECAB 465 (2004).

6

Sharon C. Clement, 55 ECAB 552 (2004).

7

Tamra McCauley, 51 ECAB 375, 377 (2000); T.M., Docket No. 08-975 (issued February 6, 2009).

8

A.J., Docket No. 10-619 (issued June 29, 2010).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (July 1997).

5

appellant was considered permanent and stationary with restrictions. As of March 2, 2007, the
employer withdrew appellant’s light duty as no work was available. Following a period of
vocational rehabilitation, Dr. Harris submitted reports of November and December, 2008
detailing the results of examination of both upper extremities. He reiterated that appellant was
considered permanent and stationary, with residuals of restriction in range of motion and pain
tingling into the left arm, of undetermined etiology. Dr. Harris noted findings relative to
appellant’s elbow and hands, but did not state that this rendered appellant disabled. He advised
that appellant was able to work full time, subject to limitations on overhead work, repetitive and
lifting. As found by OWCP, the medical reports established appellant’s capacity to perform the
light-duty general clerk position.
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.10 Counsel does not assert that
the original determination was in error or that appellant was vocationally rehabilitated. Rather,
he contends that modification of the January 22, 2009 LWEC determination was warranted due
to a material change in the nature and extent of appellant’s injury-related shoulder conditions as
established by Dr. Dorsey.
Pursuant to an April 15, 2009 hearing, appellant submitted medical evidence from
Dr. Dorsey, an attending Board-certified orthopedic surgeon. In a December 29, 2008 report,
Dr. Dorsey noted a history of bilateral shoulder impingement with surgery and presented
findings on examination of the cervical spine and both shoulders. He diagnosed advanced
cervical degenerative disc disease and spondylosis with postoperative arthritis of the right
shoulder glenohumeral joint and impingement syndrome of the left shoulder. Dr. Dorsey stated
generally that appellant was 68 years of age and disabled from gainful employment. In an
April 28, 2009 note submitted after the hearing, he briefly reviewed the December 29, 2008
evaluation, noting that appellant also complained of problems with his hands that were not
mentioned as this was secondary to osteoarthritis. Dr. Dorsey again stated that appellant was
disabled, based on his age and inability to type, file, carry, lift, push or pull or perform other such
activities with his upper extremities.
The Board finds that the medical evidence submitted from Dr. Dorsey is not sufficient to
establish that appellant experienced a material change in his accepted shoulder conditions such
that the 2009 wage-earning capacity determination required modification. In this regard,
Dr. Dorsey did not provide any extensive discussion of appellant’s capacity for work as it
pertained to the selected position of a light-duty general clerk. Rather, his opinion on disability
for work appeared largely based on appellant’s age and stated inability to work. Dr. Dorsey did
not address with any specificity how residuals affecting appellant’s accepted shoulder conditions
had materially changed since treatment by Dr. Harris such that appellant could no longer perform
light-duty work subject to specified physical limitations. As noted in OWCP’s hearing
representative’s May 26, 2009 decision, this is the primary defect in the conclusion stated by
Dr. Dorsey. Appellant thereafter sought modification of the wage-earning capacity on
10

Supra note 11.

6

February 4, 2010, but resubmitted the April 28, 2009 note from Dr. Dorsey. No new medical
evidence was submitted that cured the deficiencies found in the physician’s reports of record.
Appellant has not met his burden to establish a material change in his accepted shoulder
condition which warranted modification of the wage-earning capacity determination.
On appeal, counsel asserts that OWCP improperly failed to consider a preexisting
bilateral hand condition when determining that the selected general clerk position was suitable
work. The Boards notes that the reports of Dr. Harris commented on examination of appellant’s
hands but did not find residuals that disabled him from limited-duty work with restrictions, as
recommended. Appellant did not submit any medical evidence from another physician that
establishes that he was rendered totally disabled due to a condition involving his wrists or hands.
CONCLUSION
The Board finds that appellant did not establish that the January 22, 2009 wage-earning
capacity determination should be modified.
ORDER
IT IS HEREBY ORDERED THAT the March 12, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

